Exhibit 10.3

 

MUTUAL CONFIDENTIALITY AGREEMENT

 

This Mutual Confidentiality Agreement (this “Agreement”), dated as of July 16,
2010, is entered into by and among Financière Elitech SAS, a société par actions
simplifiée organized under the laws of France (“Elitech”), Wescor, Inc., a Utah
corporation (“Wescor”), Elitech UK Limited, a private limited company organized
under the laws of the United Kingdom (“Elitech UK” and, collectively with
Elitech and Wescor, the “Elitech Group”), Corgenix Medical Corporation, a Nevada
corporation (“Corgenix”), and Corgenix U.K. Ltd., a private limited company
organized under the laws of the United Kingdom (“Corgenix U.K.” and,
collectively with Corgenix, the “Corgenix Group”).

 

PRELIMINARY STATEMENTS

 

A.                                   The Elitech Group and the Corgenix Group
desire to enter into a commercial relationship with each other, either directly
or through their respective Affiliates (as defined below), specifically:
(1) that certain Common Stock Purchase Agreement by and among Corgenix, Elitech
and Wescor (the “SPA”); (2) that certain Master Distribution Agreement by and
between Corgenix and Elitech UK (the “MDA”); and (3) that certain Joint Product
Development Agreement by and between Corgenix and Elitech (the “JPDA” and,
collectively with the SPA and the MDA, the “Transaction Agreements”).

 

B.                                     In order for the Corgenix Group and the
Elitech Group to enter into the proposed commercial relationship, it is
necessary for the parties to disclose certain valuable proprietary information
to each other and ensure that such proprietary information will be treated as
confidential.

 

C.                                     Each of Corgenix, Corgenix U.K., Elitech,
Wescor and Elitech UK, on behalf of itself and its respective Affiliates, agrees
and acknowledges that any Confidential Information (as defined below) that it
receives from a disclosing party must be kept confidential in accordance with
the terms and conditions of this Agreement.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement the following terms shall have the meanings set forth below:

 

a.               The term “documents” means form or medium in which Confidential
Information may be produced, including, but not be limited to, writings,
spreadsheets, presentations, web pages, emails, voicemails, drawings, graphs,
charts, photographs, sound recordings, optical or magnetic discs and data
compilations in whatever form recorded or stored from which information can be
obtained and/or translated, if necessary, into reasonably usable form, and any
reproductions thereof.

 

1

--------------------------------------------------------------------------------


 

b.              The term “Confidential Information” means any and all
information, tangible or intangible, in whatever form or medium provided or
obtained by any receiving party or such party’s representatives, directly or
indirectly, including all documents and information generated by a disclosing
party or its representatives that contains, reflects or is derived from such
information, whether orally, in writing, in documents, through or by observation
or otherwise, in any way relating to the Transaction Agreements and the
transactions contemplated in such Transaction Agreements, including, but not
limited to, information about existing or contemplated products, services,
client lists, marketing techniques, pricing policies, financial information,
research and development techniques and processes, manufacturing processes,
sales processes, bidding and tender processes, costs, profits, sales, markets
and all other data and intellectual property related thereto.

 

Notwithstanding the foregoing, information shall not be considered Confidential
Information for purposes of this Agreement if: (a) a receiving party or its
Affiliates already possesses the information without an obligation of
confidentiality at the time of disclosure as verified by independent written
files or records; (b) the information is or becomes part of the public domain
other than as a result of unauthorized disclosure by a receiving party or its
Affiliates of such information; (c) the information has been or is made
available to a receiving party or its Affiliates by a third party that, to the
receiving party’s or its Affiliates’ best knowledge, is not under an obligation
of confidentiality to the disclosing party or its Affiliates; or (d) the
information is independently developed by a receiving party or its Affiliates
prior to such information being disclosed by a disclosing party, as verified by
independent written files or records.

 

c.               The term “Affiliate” means with respect to any person, any
other person that, directly or indirectly, controls, is controlled by, or is
under a common control with, such first person.  The term “control” including
the terms “controlled by” and “under a common control with” (as used in the
preceding sentence) means the possession, directly or indirectly, of the power
to direct or cause the direction of management and policies of the person,
whether through the ownership of securities, by contract or otherwise.

 

2.                                      Confidentiality.  With respect to the
Confidential Information, the Elitech Group and its Affiliates (on the one
hand), and the Corgenix Group and its Affiliates (on the other hand), shall:
(a) restrict disclosure of the Confidential Information solely to those of their
respective employees, Affiliates, advisors or representatives with a need to
know; (b) advise their respective employees, Affiliates, advisors or
representatives who receive the Confidential Information of the obligation of
confidentiality hereunder; (c) use, and advise their respective employees,
Affiliates, advisors or representatives to use, the same degree of care to
protect the Confidential Information and to prevent disclosure of the
Confidential Information as is used with the party’s own confidential
information, which shall be at least the degree of care that a reasonably
prudent person would take to protect and prevent disclosure of confidential

 

2

--------------------------------------------------------------------------------


 

information; and (d) use the Confidential Information only for purposes of
carrying out their respective obligations under the Transaction Agreements.

 

3.                                      Compliance with Laws.  If any party to
this Agreement or its Affiliates, as the case may be, becomes legally compelled
(including pursuant to any rule or regulation promulgated by any securities
regulation authority or any securities exchange) to make any disclosure that is
prohibited or otherwise constrained by this Agreement, then such party will
give, or will cause its Affiliate to give, the other parties immediate written
notice of such requirement so that they may seek a protective order or other
appropriate relief, or waive compliance with the nondisclosure provisions of
this Agreement.  Subject to the foregoing, the party that is legally compelled
to disclose Confidential Information may make only such disclosure that it is
legally compelled or otherwise required to make to avoid standing liable for
contempt or suffering other material censure or penalty; provided, however, that
such party and its Affiliates must use reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded any Confidential
Information so disclosed.

 

4.                                      Return of Documents.  Upon the request
of Corgenix, on the one hand, or Elitech, on the other hand, the other party
shall return, or shall cause its Affiliates to return, as the case may be, all
documents containing the requesting party’s Confidential Information, without
retaining any copies or other reproductions, in whole or in part, except for one
copy of such documents or records retained in confidence by the other party’s
counsel solely for the purpose of any dispute or anticipated dispute arising out
of the discussions or use of the Confidential Information.

 

5.                                      Breach.  If the Corgenix Group or its
Affiliates, on the one hand, or the Elitech Group or its Affiliates, on the
other hand, breaches its obligations under this Agreement, the other party shall
have available to it all its rights and remedies at law and in equity, including
the right to seek injunctive relief without being required to post a bond or
similar form of security, it being acknowledged and agreed by all parties that a
breach or threatened breach of the terms of this Agreement by one party or its
Affiliates may cause irreparable injury to the other party or its Affiliates and
that money damages will not provide an adequate remedy to such other party or
its Affiliates.

 

6.                                      Assignment.  This Agreement may not be
assigned by any party hereto without the prior written consent of the other
parties.  This Agreement shall bind and accrue to the benefit of the parties
hereto and their respective successors and permitted assigns.  Notwithstanding
the foregoing, this Agreement may be assigned by Elitech or Corgenix to any of
their respective Affiliates, provided such Affiliate existed as of the date of
this Agreement.

 

7.                                      Notices.  Except as may be otherwise
provided herein, all notices, requests, waivers and other communications made
pursuant to this Agreement will be in writing and will be conclusively deemed to
have been duly given (a) when hand delivered to the other parties; (b) when
received if sent by facsimile or electronic mail to the number or the email
address set forth below, provided that the sending party receives a confirmation
of delivery; (c) three (3) business days after deposit in the U.S. mail with
first class or certified mail receipt requested

 

3

--------------------------------------------------------------------------------


 

postage prepaid and addressed to the other parties as set forth below; or
(d) forty-eight (48) hours after deposit with an internationally recognized
overnight delivery service, postage prepaid, addressed to the parties as set
forth below with next-business-day delivery guaranteed, provided that the
sending party receives a confirmation of delivery from the delivery service
provider.  Each person making a communication hereunder by facsimile or
electronic mail will promptly confirm by telephone to the person to whom such
communication was addressed each communication made by it by facsimile or
electronic mail, but the absence of such confirmation will not affect the
validity of any such communication.  A party may change or supplement the
addresses, facsimile numbers and email addresses provided in its signature block
below, or designate additional addresses, facsimile numbers or email addresses,
for purposes of this Section 7 by giving the other parties written notice of the
new address, facsimile numbers or email addresses in the manner set forth above.

 

8.                                      Governing Law.  This Agreement and any
controversy arising out of or relating to this Agreement will be governed by and
construed in accordance with the internal laws of the State of Colorado, without
regard to conflict of law principles that would result in the application of any
law other than the law of the State of Colorado.

 

9.                                      Venue.  Each of the parties consents and
submits to the jurisdiction of the federal courts located in the District of
Colorado in connection with any suits or other actions arising between the
parties under this Agreement, and consents and waives any objections to the
venue of such action or proceeding in the federal courts located in the District
of Colorado.

 

10.                               Severability.  If any term, provision,
covenant, or condition of this Agreement, or its application to any person or
circumstance, will be held by a court of competent jurisdiction to be invalid,
unenforceable, or void, the remainder of this Agreement and such term,
provision, covenant, or condition as applied to other persons or circumstances
will remain in full force and effect.

 

11.                               Entire Agreement; Amendments.  The Transaction
Agreements and this Agreement constitute the full and entire understanding and
agreement among the parties with respect to the subject hereof and thereof.  The
provisions of this Agreement may be amended with the prior written consent of
Corgenix and Elitech.

 

12.                               Authorization.  Each of the undersigned
representatives of the parties warrants and represents that he or she is duly
authorized to execute and deliver this Agreement on behalf of the respective
party for which he or she signs, and that the organization on whose behalf he or
she signs is currently in good standing in the jurisdiction where organized.

 

13.                               Headings.  The headings of the sections of
this Agreement are inserted for convenience only and will not be deemed to
constitute a part of this Agreement.

 

14.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

15.                               Delays, Omission, and Waivers.  No delay or
omission to exercise any right, power or remedy accruing to any party as a
result of a breach or default of this Agreement will impair any such right,
power or remedy of the non-defaulting party, nor will it be construed to be a
waiver of any such breach or default or an acquiescence therein, nor will any
similar breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring; nor will any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this Agreement
or any waiver on the part of any party of any provisions or conditions of this
Agreement must be in writing and will be effective only to the extent
specifically set forth in such writing.

 

16.                               Survival.  This Agreement shall become
effective on the date set forth above and shall continue for as long as any of
the Transaction Agreements are in effect, and shall survive the termination of
any of the Transaction Agreements for a term of twenty (20) years commencing on
the date that the last Transaction Agreement expires or is terminated.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized representative as of the date and year
set forth above.

 

CORGENIX MEDICAL CORPORATION

 

FINANCIÈRE ELITECH SAS

 

 

 

 

 

 

 

 

 

By:

Douglass T. Simpson

 

By:

Pierre Debiais

Title:

President and Chief Executive Officer

 

Title:

President

 

 

 

Address for notices:

 

Address for notices:

Attention: President
11575 Main Street, Suite 400
Broomfield, Colorado 80020
Facsimile: (303) 453-8896
Email: Dsimpson@corgenix.com

 

Attention: Pierre Debiais
12-12 bis, rue Jean Jaurès
92800 Puteaux
France
Facsimile: +33 (1) 41 45 07 19
Email: p.debiais@elitechgroup.com

 

 

 

 

 

 

CORGENIX U.K. LTD.

 

WESCOR, INC.

 

 

 

 

 

 

 

 

 

By:

Douglass T. Simpson

 

By:

Janice Wallentine

Title:

Director

 

Title:

Chief Financial Officer

 

 

 

Address for notices:

 

Address for notices:

40 Commerce Road
Lynch Wood
Peterborough PE2 6LR
United Kingdom
Fax +44 (0) 1733 238412
Email: Dsimpson@corgenix.com

 

Attention: Michael Saunders
370 West 1700 South
Logan, Utah 84321
Facsimile: (425) 752-4127
Email: m.saunders@elitechgroup.com

 

Signature Page — Mutual Confidentiality Agreement

 

1

--------------------------------------------------------------------------------


 

 

 

ELITECH UK LIMITED

 

 

 

 

 

 

 

 

 

 

 

By:

Tim Watson

 

 

Title:

Managing Director

 

 

 

 

 

Address for notices:

 

 

Attention: Tim Watson
Unit 6, River Park Industrial Estate
Billet Lane
Berkhamsted HP4 1HL
England
Facsimile: +44 144 287 6774
Email: tim@elitechuk.com

 

Signature Page — Mutual Confidentiality Agreement

 

2

--------------------------------------------------------------------------------